Citation Nr: 1523772	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-18 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The documents in Virtual VA are irrelevant or duplicates of those in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

This case is being remanded for a supplemental VA medical opinion.

The Veteran asserts that his left ear hearing loss resulted from in-service noise exposure.  He testified that he worked as a jet engine mechanic and was exposed to noise from engines and aircrafts.  See Board Hearing Transcript (Tr.) at 3.  Noise exposure is consistent with the circumstances of his service and is conceded.  See 38 U.S.C.A. § 1154(a) (West 2014).  The evidence also indicates that he has left ear hearing loss that meets the requirements of 38 C.F.R. § 3.385.  See April 2012 VA examination.  The remaining question is whether there is competent evidence of a nexus between the in-service noise exposure and his left ear hearing loss.

The Veteran was medically evaluated in April 2012.  The examiner opined that the Veteran's left ear hearing loss was not related to his military service, noting that the Veteran's hearing was within normal limits at separation in 1965.  However, normal puretone thresholds during service do not necessarily preclude service connection.  See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Because the examiner did not provide a medical basis for her opinion, the Board finds that a supplemental opinion is necessary.

In addition, the Veteran's primary specialty as a jet engine mechanic indicates that he had a "Highly Probable" probability of exposure to hazardous noise.  See VBA Fast Letter 10-35, Duty MOS Noise Exposure Listing.  This information must be provided to the examiner in the body of the examination request.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the VA examiner who conducted the April 2012 audiological examination (or another examiner if unavailable) for preparation of an addendum opinion.  If the examiner deems an examination necessary, one must be provided.  The entire paper and electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  The examiner must be instructed that the Veteran had a "Highly Probable" probability of exposure to hazardous noise during service and that noise exposure in service is conceded.  A full explanation for all conclusions must be provided.

The examiner is asked to provide a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss is related to service, including in-service acoustic trauma.  If the examiner determines that it is less likely than not related to service, the examiner should explain why.  For purposes of providing this opinion, the examiner should consider the Veteran's lay statements regarding in-service noise exposure while serving as a jet mechanic in the Air Force.  The examiner should discuss the medical bases and principles underlying his/her opinion. 

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




